SUSAN HAWK .
CRIMINAL DISTRICT ArroRNF.Y
DALLAS CO_UNTY, TEXAS

 

December 15, 2015

Texas Court of Crirninal Appeals
P.O. Box 12308
Austin, Texas 78711

Re: Exparte Stanley O. Mozee; WR-82,467-0l , W99-0263l(A) and
Exparte Dem'zz`s L. Allen; WR-56,666-03, WOO-OlBOS(B)

Dear Mr. Acosta:

Enclosed are the following documents related to the above-referenced case numbers: State ’s Objections
to Trial Court's Supplemental Findings of Fact on Remana’ and State's Motion for General Remand.
Please file the original and return the enclosed copy, tile-marked, to me at Patricia Curnrnings; Assistant
Distiict Attorney; 133 N. Riverfront Blvd., LB 19; Dallas, Texas 75207.

Please contact me at 2l4~653-3600 if you have any questions.~ Tliank you for your time and attention in
a ance.

1

/Sineerely,

  

_ f RECE{VED lN

s pATRICIA C MMINGS COURT OF CRll\/HNAL APPEALS
Assistant Distn Attorney
Conviction lntegrity Unit y '
Dallas Co_unty, Texas DEC 1 8 2015

Encl.

Abel Acosta, C|erk - .

 

Frank Crowley Courts Building, 133 North Riverfront Bou]evard, LB-l9 Dallas, Texas 75207-439_9 (214) 653-3 600

 

gqlclu):\ ~Ol

NOS. WR-82,467-01& WR-56,666-03
CAUSE NOS. F99-02631-R, F00-01305-R
WRIT NOS. W99-02631-R(A) and W00-01305-FR(B)

RECE|VED lN
COURT OF CRIMINAL APPEALS

EX PARTE . § IN THE DISTRICT CoURT
|EC 13 2015 203“” JUDICIAL DISTRICT
DALLAS CoUNTY, TEXAS

§

§

§ .

§ AND
Abe| Acosta, C|erk §
§
§

STANLEY ORSON MOZEE `
& - ' THE TEXAS COURT OF
DENNIS LEE ALLEN t § CRIMINAL APPEALS

STATE'S OB|ECTIONS TO TRIAL COURT'S
SUPPLEMENTAL FINDINGS OF FACT ON REMAND

The State, having been notified of the Trial Court’s Findings of Fact on
Rernand in the above numbered and entitled causes, respectfully asserts the
following objections in these habeas corpus proceedings:

l.

THE TRIAL COURT'S SUPPLEMENTAL FINDINGS
ARE UNSUPPORTED BY THE RECORD

On 0ct0ber 28, 2014, after considering the entire record in these causes,
the trial court signed Agreed Findings of Fact and Conclusions of LaW finding v

that the State suppressed exculpatory evidence1 in violation of Brady v.

 

l The suppressed exculpatory evidence is numerous letters from two testifying jailhouse
informants and the substantive discussions the State had with the informants underlying the
correspondence . '

Stale’s Objeclions to the Trial Court's F indings of F act on Remand Page l of ll

Stanley O. Mozee - WR-82,467-0]; W99-0263 l-R(A); F99-0263 l-R

Dennis L. Allen - WR-56,666~03; W00-01305-R(B); F00-01305-R

Maryland and that the State presented false testimony from one of the
informants that Went uncorrected by the State. On February 4, 2015, this
Court issued a remand order directing the trial court to provide the trial

prosecutor an opportunity to respond to the_Brady claims. Following receipt of

the remand order, the judge recused herself sua-sponte and Applicants' cases

Were transferred to the-203rd ]udicial District Court.2

An evidentiary hearing Was held on 0ctober 26 - 27, 2015, during which
testimony_from the lead trial prosecutor -` Rick ]ackson - Was heard. On
0ctober 27, 2015{ ]ackson informed the trial court and the parties that he had `a
doctor’s appointment early that afternoon. As a result, the trial court and the

parties agreed to excuse jackson early With the understanding that he Would

be kept under the rule and remain available for further testimony. Then,

before either party_rested and .closed,‘the trial court entered its Findings of Fact
oh Remand3 on November 10, 2015 - approximately ten days before the
reporter's record Was prepared.

The trial court's supplemental findings specifically find ]ackson’s

testimony to be credible. They also find that, even though ]ackson has no

 

2 The term of the Judge of the 265th Judicial District Court who signed the Agreed Findings of
Fact - the Honorable Mark Stoltz - expired on December 31, 2014. The new Judge of the 265th
Judicial District Court, the Honorable Jennifer Bennett, recused herself from these cases upon its

remand. As a result, the cases were reassigned to the Judge of the 203rd Judicial District Court -

the Honorable Teresa Hawthome.
3 Herei_nafter referred to as the trial court’s supplemental findings

State ’s Ubjections to the Trial Court 's F indings of F act on Remand ~ Page 2 of _ll
Stanley O. Mozee ~ WR-82,467-01; W99-0263 l-R(A); F99-0263 l-R -
Dennis L. Allen - WR-56,666-03; W00-01305-R(B); F00-01305-R

independent recollection of turning over the informant letters, both ]ackson’s
meticulous trial notes, and ]ackson’s belief that an entry he found on one of
those notes, support that the informant letters Were "turned over” to defense
counsel for both Applicants.4

The State respectfully objects to the trial court's supplemental findings in
' both cases because they are unsupported by the record. See Ex parte Bagley,
509 S.W.Zd 332 (Tex. Crim. App. 1974) (holding that the Court of Criminal -
Appeals is not bound by 'the trial court's findings in a habeas corpus
proceeding and may make contrary findings when the trial court's findings are
not supported by the record.) y

A. The Trial Record

A thorough review of the entire trial record in both cases establishes the
informant letters were not disclosed to~ defense counsel. 'l`he State's
circumstantial case against Applicants relied heavily on informant testimony.

At the time of trial, Applicant Allen Was represented by ]im Oatman Who

 

4 Although the trial court’s supplemental findings say “tumed over,” Jackson testified he Was
unable to say whether the informant letters were shown or copies provided. The trial court also
entered a finding that Jackson testified that he did not violate Braa'y v. Maryland in this cause.

This finding is not supported by the record. -

State 's Objections to the Trial Court’s F indings of F act on Remand Page 3 of ll
Stanley O. Mozee - WR-82,467-01; W99'-0263l-R(A); F99-0263 l-R '
Dennis L. Allen - WR-56,666-03; W00-0130_5-R(B); F00-01305-R

argued to the jury he personally believed he Was representing an innocent
man.5 Applicant Mozee Was represented by Matt Fry.6

On August 28, 2000, the day Applicant Allen’s jury trial'began, the trial
court conducted a pretrial hearing before voir dire affording both sides an
opportunity to address matters that needed to be resolved prior to trial.
During the hearing, the defense made an extensive record regarding the issue l
of exculpatory evidence. Oatman started out by discussing exculpatory
evidence that had been previously disclosed by the State and then followed up
by specifically requesting additional information regarding those exculpatory
disclosures.7 Then Oatman made a record regarding exculpatory information
that had not been disclosed by the State. Throughout the hearing, the defense
requested copies of all documents that contained the exculpatory information.y

A significant amount~of time during the pretrial hearing Was spent

discussing the State's failure to disclose exculpatory information regarding a

 

5 Oatman is deceased and his trial file no longer exists. During the Writ hearing, both Rick
Jackson and former District Judge John Cruezot testified that Jim Oatman was a very good
attomey. `

6 Fry’s trial file was,turned over to Applicant Mozee. Part of the evidence Applicant Mozee
intended to introduce once the writ hearing was reconvened was either testimony or an affidavit
from Fry. Unfortunately, the trial court’s supplemental findings were entered before the hearing
could be reconvened. However, it is important to note two- significant facts. First, the
supplemental findings fail to address the fact that the note relied on to support the finding that the
informant letters were turned over was found in the Allen DA trial file, it was written after the
Mozee trial and it specifically referred to Oatman. Second, Jackson admitted in his testimony that
the second Zane Smith letter was exculpatory and he never disclosed it to Fry.

7 lt appears that the defense was referencing exculpatory information turned over by the State
which was listed on Jackson’s note dated December 8, 1999 titled “Items Tumed Over to A Atty
J im Oatman for A = Dennis Allen,” admitted at the writ hearing as Defense Exhibit 15.

' State ’s Objections to the Trl'al Court's F indings of F act on Remand Page 4 of ll

Stanley O. Mozee - WR-82,467-01; W99-0263 l-R(A); F99-0263 l-R
Dennis L. Allen ~ WR-56,666-03; W00-01305-R(B); F00~01305-R

witness named Steven Linwood. Ultimately, even though ]ackson’s own trial
notes (Defense Exhibit 14) list Linwood's information under the heading
“exculpatory," jackson argued to_the trial court that the Linwood information
was not exculpatory, yet he agreed to give Oatman the relevant investigative
notes.

At the conclusion of the pretrial hearing and after the parties were
released by the trial court to reconvene for jury selection at 1:30 p.m., the trial
court inquired as to whether any other hearings needed to be conducted. Then
after a discussion off the record, jackson made the following statement:

judge again, out of an abundance of caution, there was some

anonymous information given to the detectives that was followed

up on with no result. And I’m going to turn over investigative

notes on those just so there’s - and that's everything that I can

think of that’s even remoter exculpatory, even though it didn’t lead

to anything So technically it's not exculpatory, but out of an

abundance of caution l'm going to turn it over just so he has it.

(TRRZ: 56) (emphasis added) »

Although it is not clear, it appears Oatman’s thoroughness in making a record
of the exculpatory evidence provided by the State may have prompted jackson
to make those statements. Notably, the informant letters were not mentioned
in ]ackson’s statements to the trial court nor were they addressed directly or
indirectly anywhere else in the pretrial record.

During voir dire in Allen’s trial, both sides questioned the panel about

the use of informants 'l`he State elicited information from the panel by

State's Objections to the Trial Courl’s F indings of F act on Remand Page 5 of ll
Stanley O. Mozee - WR-82,467-01; W99-0263 l-R(A); F99-02631~R
Dennis L. Allen - WR-56,666-03; W00-01305-R(B); F00-01305-R

suggesting that informant witnesses fell into three categories - those that were _
paid, those that received a deal in exchange for their testimony, and those that
testified simply because they were concerned citizens. The State then
informed the panel that if an informant witness had a deal with the State, the
jury would hear about the deal so they could use that fact to determine
whether the informant witness was credible.

During the defense voir dire, Oatman' questioned the jury panel in
general about informant testimony, and in particular about the State’s dealings
with informants and Oatman’s inability to point to any document indicating
that a deal existed between the State and an informant. When questioned by
the panel as to what he meant, 0atman said, “I'm saying that the witness says
there is no deal. And I’m not there, l wasn’t there when he negotiated with the
State of Texas or the police or both. And I can’t bring you a written contract
because they don't have written contracts for deals." (TRRZ: 170). He then
attempted to make it clear to the panel that if such a "deal document" existed
and he had it, he would certainly use it to impeach the witness's credibility -
but otherwise jurors would have to ultimately rely on their common sense to
determine the credibility of the testimony.

Further, the trial record reflects Oatman continued to Zealously

represent Applicant Allen throughout the entire trial, He conducted intense

State ’s 0bjeclions to the Trial Court ’s F indings of F act on Remana’ Page 6 of ll
Stanley O. Mozee - WR-82,467-01; W99-02631-R(A); F99-0263 l -R
Dennis L. Allen ~ WR-56,666-03; W00-01305-R(B); F00-01305-R

cross examination of witnesses, including the authors of the informant letters,
Lonel Hardeman and Zane Smith.€' The record is clear that Oatman was
attempting to'impeach Hardeman and Smith with the very type of information
contained in the informant letters - however, as foreshadowed during voir
dire, he had no extrinsic evidence to assist him in the impeachment process.
The simple fact that Oatman did not use the informant letters during cross-
examination of the'se witnesses - in light of the fact that Hardeman testified
completely contrary to what he wrote in his letters and there was no mention
of the Smith letter directly addressed to jackson - supports the conclusion that '
Oatman had no knowledge that the informant letters even existed. '

During the Mozee trial, the State's rebuttal case relied heavily on Smith's
testimony. Smith's testimony was inconsistent with information contained in
both of his letters. Fry, however, did not impeach Smith with the first letter. A
note in'Fry’s trial file written `by Fry on the first day of trial reflects that
jackson never advised Fry of Smith's existence, let alone his statement, until ,
that day. Further, there is no indication in Fry's note that jackson disclosed the _

first Smith letter to Fry.

 

8 There are two informant letters at issue with Smith -the first one is dated June 28, 2000, and the
second one is dated August 2, 2000. There is no reference to the first Smith letter anywhere in the
Mozee trial. The second Smith letter was written less than 30 days after Mozee was convicted
and sentenced. The first letter was used in the Allen trial, the circumstances of which constitute

further evidence as to the failure of the State to disclose any of the informant letters.

State ’s Objections to the Trial Court ’s F indings of F act on Remand Page 7 of ll
Stanley O. Mozee - WR-82,467-01; W99-0263 l-R(A); F99-0263 l-R

Dennis L. Allen - WR-56,666-03; W00-Ol305-R(B); F00-01305-R

 

B. The Writ Hearing

During the writ hearing, jackson was extensively questioned about his
discovery practices during the prosecution of Applicants. He admitted at the
hearing that the informant letters were exculpatory information that the
defense would have been entitled to under Brady v. Maryland. However,
jackson testified repeatedly that he did not have any specific, independent
recollection of turning over the informant letters. He' also testified that
although he was provided an opportunity to review the DA's trial file and he
was given an electronic copy of the reporter's trial record, he spent only a few l
hours refreshing his recollection and preparing for his testimony.

According to jackson, when the State provided him access to his DA trial
file in preparation for his testimony, he concentrated his efforts on combing
through the file in an effort to find proof that he turned over the informant
letters. While he did not find any specific documentation that he turned over
the informant letters to defense counsel, jackson found his handwritten note in
the Allen DA trial file titled "Show Oatman," dated on the first day of Applicant
Allen’s trial - August 28, 2000. It is this note that jackson and lthe trial court
believe supports the conclusion that he produced the informant letters to

defense counsel in both cases.

Sta`le ’s Objections 10 the Trial Court 's F indings of F act on Remand Page 8 of l l
Stanley O. Mozee - WR-82,467-01; W99-0263 l-R(A); F99-02631-R
Dennis L. Allen - WR-56,66_6-03; W00-01305-R(B); F00-01305-R

 

jackson testified that the entry on the "Show Oatman" note reflecting
that he showed Oatman the “Knife + Rest of Physical Evidence" means that he
disclosed the|informant letters to 0atman on the first day of trial (emphasis
addedj.9 However, the argument that this note constitutes proof that jackson
disclosed the informant letters because they are “physical evidence" is not
credible. In general, the ordinary and common use of the term "physical
evidence" in the criminal context does not include witness statements
In¢ this case in particular, ]ackson’s trial practices establish he
understood this distinction in light of the remaining entries on the note.
Specifically, the note reflects how vmethodical jackson was in documenting the .
production of exculpatory information In fact, the last five lines written on the
note summarize the exculpatory information discussed and produced in the
pretrial hearing precisely detailing the author and date of each investigative
report for documentation purposes. See State's Objection Exhibit 1.
II.
THE FINDINGS ARE BASED ON AN INCOMPLETE RECORD
During the writ hearing, Applicants advised the trial court that they

intended to present further testimony and noted that they may need to recall

 

9 From a practicality standpoint, Jackson’s interpretation of the note is not tenable given the size
of the DA trial file, the process Jackson described he would have used to disclose the informant '
letters to Oatman, and the time frame that was available the first day of trial given the extensive

pretrial hearing and the fact that voir dire started at 1:30 p.m. See WRRl: 132-35.

State ’s Objections to the Trial Court ’s F indings of F act on Remand Page 9 of l l
Stanley O. Mozee - WR~82,467-01; W99-0263 l -R(A); F99-0263 l -R

Dennis L. Allen - WR-56,666-03; W00-01305-R(B); FOO-Ol305-R

 

jackson.10 Applicants also advised the trial court that, in light of ]ackson’s
testimony, they planned to amend their writ of habeas corpus applications
which would further necessitate a continuation of the hearing. The Court
agreed to set another hearing date;

Applicants filed their amended habeas applications after the hearing was
recessed. 'Instead of setting'another'hearing date to allow the parties to-
further develop _the_record and conclude the hearing, the trial court issued its
supplemental findings.11 As a result, the State is filing a Motion for General
Remand so this Court can have a fully developed record on all of the issues in 4
Applicants' writs.

lll. l
CONCLUSION

For the aforementioned reasons, the State respectfully requests the
Court of Criminal Appeals reject the trial court's Findings of Fact on Remand
and render relief as set out in the trial court's findings on October 28, 2014.
Alternatively, the State requests that the Applications and Amended
Applications be remanded to the trial court for further fact finding as

requested in the State's Motion for General Remand.

 

10 Jackson informed the trial court and the parties that he would be unavailable to testify from
November 5, 2015 until early January 2016.

“ Since the hearing, the State has continued to investigate Applicants' claims and has
discovered additional exculpatory evidence which appears to further support Applicants'

claims and impeach jackson's testimony. _
State ’s Objeclions to the Trial Court's F indings of F act on Remand Page 10 of ll
Stanley O. Mozee ~ WR-82,467-01; W99-0263 l-R(A); F99-02631-R -

Dennis L. Allen - WR-56,666-03; W00-01305-R(B); FOO-01305-R

ectfully submitted,

th@£'rL/Wm)

 

Susan Hawk #atricia CumllL/g in s v
Criminal District Attorney Special Fields Bureau Chief
Dallas County, Texas _ Assistant District Attorney

State Bar No. 05227500

Cj/nitsh)')a R. Garza\
Ass' tant District Attorney
State Bar No. 24045924

Frank Crowley Courts Building
133 N. Riverfront Blvd., LB-19
Dallas, Texas 75207-4399
(214) 653-3600

(214) 653-3643 [fax]

CERTIFICATE OF SERVICE

I hereby certify that a true copy of the foregoing response was served on
Gary A. Udashen - attorney for Applicant Allen - and on Ezekiel Tyson, jr. -
attorney for Applicant Mozee- on December 15, ,? .

‘~‘ / 101 /,i/jm mom/1
leatricia Cu rn ih`/ings

     

State's Objections to the Trial Court’s F indings of F act on Remand Page ll of ll
Stanley O. Mozee - WR-82,467-01; W99-0263 l-R(A); F99-0263 l-R
Dennis L. Allen ~ WR-56,666-03; W00-01305-R(B); F00-01305-R

State's Objection Exhibit 1

Jackson’s “Show ` Oatman” note with
attached DPD investigative supplements
referenced therein »

 

_____________ _UM'£<>S____ ___ ©Wf€' .__-_ @m~uz_) ' _ _____ _
_i/a»» ; ~ v
____________\_f¢oi,F-&____"___`|1;_6;_ _Rkj=~&c__`£~),aa»¢___ ézvu¢¢&> __§“__~_.r

 

m flewva

 

tW/%_,

 

__________________{CWWB.._____ a\_ __944~€)~'==’4`¢§¢. ___an _____ mg___.-la_/§ML_RW¢JN__._._ ___-____________ .
_________\/_T&@vy___‘\l¢s_____,_)~ _ at»~,,._’_c~z____-'_l$ ____ Luk)_)z=~ ____1.0 1.._®¥~'....°\'~..__..3\._ ii(‘;+),_ __>\"__.%‘-_'»-~». _'t=)__j?/)»_v» &:~»z.-'='»:~__ 'L_\»_.J~_ _»vas»r____wm,___

__ _______ Mq___'_~»»»~€e_

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~.u_--,m_\.m.».....¢~.-,~-.~1.~..-»...»,...t~..,..-,,....~..i.»\..c. -..-.-,,'-`-_~."~_-i.v~,.¢ ..=.~_ _._.i-...._,._ ...... ..... .. ,. . _.,_,.... .

-W,»»~

lCOMPLAINANT`: BORNS, JESSIE SERVICE #: 238462¢H
- FOR DET. : BERRY

INVESTIGATIVE~ INFORMATION

SUBMITTING OFFICER: Clark DATE: 4-23-99
INFO OBTAINED VIA: PhOne
OBTAINED ON DATE: 4-23-99 . AT TIME: 7:00 pm

TOPICE POSSIBLE OFFENSE INFORMATION

NARBAIL!E:

On 4-23-99, Detective Carollo received a phone call regarding this case. A
black male, who only identified himself as Ronny, phone # 214/426-6461,
stated that a person who might know something about this offense was at the
Royal Palace Club parking lot. He described the individual as a black
male, tan shorts, striped shirt, and gold rim glasses.

Detectives Clark and Reideler went to the Royal Palace Club at Colonial and

Pennsylvania but were unable to locate the subject. “ Ronny” was
recontacted by phone, but he was no longer at the scene and did not provide
any additional information. “ Ronny" also advised that “ Carol",

214/371-7045, might also have additional information.

while in the area, an unidentified black male and black female told
officers that a black male had been bragging about committing this offense.
They pointed the suspect out and he was detained by Detectives Clark and
Reideler. He was identified as.Loyce Gassaway, B/M/8-9-52. Detective
Berry has already spoken to this subject. The unidentified black male and
black female left the area and could not be located.

The.black male subject told Detective Clark that he was working for a
Mesquite P.D. detective looking for a robbery suspect known as “ Miami”,
who was known to frequent the area.

Qo~~.:e lA/»\_\!A)t §;aw\,\l

gin l/_Tn H.
(ZM)B?}~UQQ§
'__>(§»( .,; ;"~' z;_,=z.j _ {F/g ~{'{! 35

(:>J;

l

 

Follow up required: ¥es No Key words:
Supervisor Approval: [//%\j
Document§ yv ;/'

`000292

COMPLAINANT: BORNS, JESSE SERVICE #: 238462-H
FOR DET, : BERRY

iNvEsTIGA'rivE INFoRMATIoN

SUBMITTING OFFICER: BERRY DATE: 4/28/99
INFO OBTAINED VIA: INTERVIEW

OBTAINED ON DATE: 4/27/99 AT TIME:

TOPIC: INTERVIEW OF RODERICK MAY

NARBAIL!E=

While taping a Crime Stoppers segment, I spoke to Roderick
Charles at the Envogue Hair Salon. He introduced me to the
following: t _ `»

ls,_'£:’c,tl M 1_.~. _.§

. _ _ ,v_j
Roderick May B/M/7-15-79 @LMA~AL 9“€$!% il’i§{
1323 Lenway Writ Cunaw§
Dallas, Tx. q z_¢
(214) 421-2997 ~“*l V“` “K“@
work - Ben Howard Plumbing
2830 M.L. King
(214) 421-4206

May told me that around lO:OO p_m.on the night before the
complainant's body was discovered, he was walking on Colonial
towards M.L. King when.he was approached by two subjects who
attempted to sell him some pagers. He stated that the pagers were
inside of a plastic Minyards sack, and were different colors. He
stated that they wanted to sell him the whole sack of pagers for
$5.00 a pager. May declined the offer and walked away. He stated
that he Observed the subjects walk in to the Colonial Motel.

May-stated-that he had seen these subject before in the
neighborhood, but had not since this meeting. He stated that he
had seen them at the Colonial Motel, the Hasty Liquor Store, and
some apartments on the north side of M.L. King, across the street
from the offense location.

`May described these subjects as follows:

l. B/M/32~33, "bright" complexion;
5'6", medium build;
Short hair, light beard;
Scar under left eye;
“Something black on his neck“;
Wearing a plaid shirt and black tennis shoes.

2. B/M/35, dark complexion;
5'9", medium build;
Medium length hair, full light beard;
Wearing a blue jean shirt and blue jean pants.

a462hjbn§rbls
_ 2 _

 

 

Follow up required: Yes No » Key words:
Supervisor Approval: ,//K y
Document2 VVL§¢J

000300

coMpLAINANT= BoRNS, JESSE sERvIcE #; 238462-11
roe Ds'r.; BERRY

INVESTIGATIVE INFORMATION

soBMITTINc oFF:tcER; `BERRY oATE; 5/3/99
niro osTAINED vrA: INTERVIEW

OBTAINED ON DATE: 5/3/99 AT TIME:

TOPIC: INTERVIEW OF STEVEN LINWOOD

NABRAILXE:

Alvin legraftenreed had been interviewed regarding this

»offense (see note 8462hjbn.rbl7.) He stated that a person he knew
'by the name of Steve might have some information regarding this

offense.
At approximately 9:00 p.m , 1 was paged by Degraftenreed, who

.stated that Steve was sitting at the bus stop at M.L. King and

Colonial. 1 contacted Dets_ ?erez and Carney, and they went to
that location and contacted the following:

Steven Lee Linwood B/M/8-10-64
1818 S. Ervay (Bunkhouse Shelter)
Dallas, Tx.

Work - Jack McAdams
1211 Levee St.

(214) 748-6417

. Officer Starr #7420 transported Steven Linwood to CAPERS.

I interviewed Linwood regarding this offense. He stated

.that he had no direct knowledge regarding this offense. He did he

recall the night of this offense because he had a run in with a

`group'of teenagers who threw bottles and other objects at him and

Some.other men as they sat at the bus stop. He stated that around
7:00 p.m; that evening he saw the following person in the area of
the offense locations

B/M/40, 5'8", 150-160 lbs;
"Bright" complexion;
Thick mustache, low cut hair;
Scar on the right side of his neck;
Dressed in plaid shirt.

Linwood stated that he had seen this subject walking back and
forth from the Sportsmans Lounge to the bus stop several times

' during that afternoon and evening_ 'The subject appeared to be

intoxicated, and at times spoke to the group that Linwood was
with. Linwood stated that this subject talked to a person that
Linwood described as follows:

"Anthony's cousin“, B/M/ZS;
5’10", 210 lbs.;

'Linwood stated that this subject had been fired from a beer store

on M.L. King, west of the KFC, sometime in the past couple of
2

Follow up required: Yes No Key words:_

 

Supervisor Approval:
8462hjbn.rb18 _

000302 .

w»~'

weeks.

Linwood stated that he saw the first subject sitting on a
bench in front of the Sportsmans Lounge on Thursday, 4/29/99.

During this interview, I showed Linwood the videotape from
the EZ Mart Store. l asked him if he recognized anyone in the
videotape. He stated that the shorter individual resembled a
person he knew by the name of “Dave", who drives a yellow
Cadillac. He stated that this subject had been picked up by
detectives and interviewed about this offense. I showed Linwood a

. six~photo lineup of Daniel Jennings, B/M/1-15~45, whom Det.

Davison and I had interviewed on 4/29/99 (see Davison‘s note.)
Linwood identified Jennings as the shorter person wearing plaid
shown in the videotape.

8462hjbn.rbia

_Ll`/ j

 

L`QW UP RE,QUIRED: YES NO KEY WORDS:

000303

, .(....W,,.»,